United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 99-3015SI
                                   _____________

United States of America,                 *
                                          *
             Appellee,                    *   On Appeal from the United
                                          *   States District Court
      v.                                  *   for the Southern District
                                          *   of Iowa.
Ronald Keith Stoner,                      *
                                          *   [Not To Be Published]
             Appellant.                   *

                                    ___________

                              Submitted: March 17, 2000
                                  Filed: March 24, 2000
                                   ___________

Before RICHARD S. ARNOLD, LAY, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Ronald Keith Stoner was convicted in the District Court1 on his conditional plea
of guilty to being a felon in possession of a firearm. Mr. Stoner was sentenced to
twenty-six months in prison. He appeals, claiming that his motion to suppress certain
evidence (the guns) found in his apartment should have been granted.



      1
       The Hon. Ronald E. Longstaff, Chief Judge, United States District Court for the
Southern District of Iowa, ruled on the motion to suppress. Sentence was imposed by
the Hon. Harold Vietor, a United States District Judge of the same Court.
        Mr. Stoner signed a form consenting to search of his apartment. The form stated,
among other things, "that I DO NOT have to give my permission to have search made
of the premises . . . described in this document. And I have been informed that I may
refuse to consent to any search." Notwithstanding this advice, the defendant signed the
form. He was of age and does not claim to have been under the influence of any drugs
or alcohol. The defendant does claim that, under all of the circumstances of the case,
his consent was not freely and voluntarily given. He asserts, among other things, that
at the time the consent form was filed he was in custody as the result of an illegal
arrest.

       The District Court rejected this contention, and so do we. The most important
question in the case, in our view, is whether there was probable cause to arrest
Mr. Stoner in the first place. The arrest was on a charge of indecent exposure. Four
children had told police that a man matching Mr. Stoner's description had exposed
himself to them in front of the Kimberly Club Apartments in Davenport, Iowa. The
description given was rather precise: a white male in his late thirties to early forties,
with long brown and gray hair, and a number of spiraling tatoos on his arms and
shoulders. Detective Kelly Etnier lived at this apartment complex, and he was aware
that Mr. Stoner also lived there, and matched the physical description given by the
children. It seems clear to us that this description gave Detective Etnier probable cause
to arrest Mr. Stoner. The arrest occurred at the defendant's apartment, but the detective
did not enter the apartment. He ordered Mr. Stoner out of the apartment and then
arrested him. When four victims of an alleged crime identify the perpetrator in terms
that are this specific, we think probable cause supports the arrest. Apparently it later
developed that Mr. Stoner had not committed this particular crime, but that fact is
irrelevant to whether probable cause to arrest him existed at the time the arrest
occurred.

      We do not think that this case has sufficient significance as a precedent to
warrant more extended discussion. The judgment is

                                          -2-
Affirmed.

A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-